                                                             IT IS ORDERED

                                                             Date Entered on Docket: September 13, 2019




                                                             ________________________________
                                                             The Honorable Robert H Jacobvitz
                                                             United States Bankruptcy Judge
                    UNITED STATES BANKRUPTCY COURT
______________________________________________________________________
                                    DISTRICT OF NEW MEXICO

  IN RE:                                           §
                                                   §
  HERBERT HENRY BENALLY                            §            CASE NO. 19-11477-j7
  AND                                              §
  RUBY ANN BENALLY,                                §            CHAPTER 7
                                                   §
           Debtors.                                §


       DEFAULT ORDER GRANTING 21ST MORTGAGE CORPORATION RELIEF
        FROM STAY AND ABANDONMENT OF 2016 MANUFACTURED HOME

           This matter came before the Court on the Motion for Relief from Stay and to Abandon a 2012

  manufactured home filed on August13, 2019 ( Docket No.12) (the “Motion”) by 21st Mortgage

  Corporation (“Movant”). The Court, having reviewed the record and the Motion, and being

  otherwise sufficiently informed, FINDS:

           (a)    On August 13, 2019, Movant served the Motion and a Notice of the Motion (the

  “Notice”) on Debtor, by U. S. First Class Mail as listed on creditor matrix and the Debtor’s attorney

  and case trustee (the “Trustee”) by use of the Court’s case management and electronic filing system

  for the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

  all parties listed on the Debtor’s creditor matrix by U. S. First Class Mail, in accordance with



   Case 19-11477-j7        Doc 15     Filed 09/13/19     Entered 09/13/19 09:25:40 Page 1 of 4
Bankruptcy Rules 7004 and 9014.

          (b)   The Motion relates to the following: 2016 CAVCO 110 Model Manufactured Home,

Serial Number CAV110AZ1614906AB (the “Property”);

          (c)   The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)   The Notice was sufficient in form and content;

          (e)   The objection deadline expired on September 6, 2019;

          (f)   As of September 9, 2019 neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

          (g)   The Motion is well taken and should be granted as provided herein; and

          (h)   By submitting this Order to the Court for entry, the undersigned counsel for Movant

certifies under penalty of perjury that, on September 9,2019 her assistant personally contacted the

Department of Defense Manpower Data Center (“DMDC”), and found that the DMDC does not

possess any information indicating that the Debtor is currently on active military duty of the United

States.

IT IS THEREFORE ORDERED:

          1.    Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                (a)    To enforce their rights in the Property, including foreclosure of liens and a

                foreclosure sale, under the terms of any prepetition notes, mortgages, security

                agreements, and/or other agreements to which Debtor is a party, to the extent

                permitted by applicable non-bankruptcy law, such as by commencing or proceeding

                with appropriate action against the Debtors or the Property, or both, in any court of



 Case 19-11477-j7        Doc 15     Filed 09/13/19     Entered 09/13/19 09:25:40 Page 2 of 4
                competent jurisdiction; and

                (b)     To exercise any other right or remedy available to them under law or equity

                with respect to the Property.

       2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to

11 U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name the Trustee as a defendant in any state court action

it may pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, although the Debtor can be named as a defendant in

litigation to obtain an in rem judgment or to repossess the Property in accordance with applicable

non-bankruptcy law.

       4.       This Order does not waive Movant’s claim against the estate for any deficiency owed

by the Debtors after any foreclosure sale or other disposition of the Property. Movant may filed an

amended proof of claim in this bankruptcy case within 30 days after a foreclosure sale of the

Property, should it claim that Debtors owe any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or converted

to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed. R. Bankr. P. 4001(a)(3) is waived.

                                     *** END OF ORDER ***




 Case 19-11477-j7        Doc 15      Filed 09/13/19      Entered 09/13/19 09:25:40 Page 3 of 4
Submitted by:


By:   /s/ Susan P. Crawford
      Susan P. Crawford

CRADDOCK DAVIS & KRAUSE LLP
210 Montezuma Ave. Suite 200
Santa Fe, NM 87501
505 820 3368
214 336 6430 (Direct)
214 750 3551 (Fax)
Attorneys for
21st Mortgage Corporation

Copies to:

Debtor
Herbert Henry Benally
6 Road 5591
Farmington, NM 87401

Debtor
Ruby Ann Benally
6 Road 5591
Farmington, NM 87401

Counsel for Debtors
Kemp S. Lewis
3005 Northridge Dr., Suite H
Farmington, NM 87401-2085
Email: kemp@lewislawpc.com

Trustee
Edward Alexander Mazel
Askew & Mazel, LLC
1122 Central Ave. S.W., Suite 1
Albuquerque, NM 87102
Email: edmazeltrustee@askewmazelfirm.com

US Trustee
United States Trustee
PO Box 608
Albuquerque, NM 87103




 Case 19-11477-j7       Doc 15   Filed 09/13/19   Entered 09/13/19 09:25:40 Page 4 of 4
